This suit was brought by appellant against appellee in the justice's court, precinct No. 1, for the sum of $151.89, claimed as rents for the year 1915 on a certain farm in Coleman county, and for foreclosure of landlord's lien on cotton raised thereon, which had been attached by the officer under process issued from such court. On a plea of privilege the case was transferred to justice's court, precinct No. 6, where it was tried and resulted in judgment in behalf of appellee. On appeal to the county court the case was tried before the court without a jury, who rendered judgment also in favor of appellee, from which appellant has prosecuted this appeal. The court filed his conclusions of fact and law, which are substantially as follows, to wit:
                            Conclusions of Fact.
On January 1, 1935. C. C. Puckett and his minor children were the owners of the farm above referred to subject to a vendor's lien held by appellant. On said date Puckett rented said premises to appellee. King, for the year 1915, who agreed to cultivate said land and pay as rent therefor one-third of the grain and feed and one-fourth of the cotton raised by him during the current year. Thereafter, at the April term (1915) of the district court of Coleman county, appellant recovered a judgment against Puckett and his children, foreclosing his vendor's lien on the land, which lien antedated the rental contract above mentioned. King was not a party however, to this suit. Thereafter an order of sale based on such judgment was issued and levied upon said land, and the land purchased thereunder at sheriff's sale on June 1, 1915, by appellant, and conveyance thereof duly made to him by such officer, which deed was duly filed for record in the deed records of said county.
About the 15th of June, appellant, through J. W. Gates, notified appellee that he would expect him to pay the rents on the premises, and on August 15th demanded that King should recognize him as landlord and pay him all rents to accrue for said year. King at this time informed Gates that he rented the land from, Puckett, who had mortgaged the rents to Paddleford  Son and the First National Bank of Coleman, and stated that Puckett had instructed him to pay the rents to said mortgagees At the time of the purchase of said land by appellant, and when he gave notice and demanded to be recognized as landlord, none of the cotton crop had matured, and no rents were due. It appears that King gathered during said year six bales of cotton therefrom, three of which have been levied on as above stated.
On February 25, 1915, Puckett executed two chattel mortgages on the rent cotton to be grown on said premises by King during said year, the first in favor of Paddleford  Son, to secure the payment of a note for $39.50, of even date, due October 1, 1915, and the second in favor of the First National Bank of Coleman, to secure the payment of a note of even date, for the sum of $25, due October 1, 1915, as well as any other liability or liabilities of Puckett. Each of said chattel mortgages was duly filed and registered in the county clerk's office of Coleman county, Tex., on February 25, 1915.
King never paid any of the rents for the year 1915 on said land to apellant, but paid onefourth of all the cotton raised thereon during said year, under the instructions of Puckett, to Paddleford and the First National Bank, on an indebtedness secured by their mortgages, which payments were made after September 1, 1915: but the value of said rent cotton was not more than sufficient to pay the indebtedness I secured by said mortgages to Paddleford and the First National Bank.
                            Conclusions of Law.
From the above statement of facts I make the following conclusions of law:
I find that the relation of landlord and tenant existed between C. C. Puckett and M. M. *Page 107 
King; that under the decision of Willis v. Moore, 59 Tex. 628 46 Am.Rep. 284, the cotton raised on said land was not a part of the soil, but was personal property, liable to voluntary transfer, or incumbrance as chattels; that the landlord, Puckett, before the divestiture of his title by the foreclosure of the vendor's lien held by plaintiff, Williams, was entitled to onefourth of the cotton raised on said premises, as rents; that, by his action in executing the chattel mortgages to D. A. Paddleford and to the First National Bank on his rents, the said rents were constructively severed from the realty, even though the crop had not matured, and the severed rents were not a part of the realty at the time of the foreclosure proceedings, and did not pass, with the purchase of the land, to the plaintiff, Williams; that, the value of said rents not having exceeded the amounts due on the indebtedness secured by said chattel mortgages, the rents were liable for the payment of the indebtedness secured by said chattel mortgages, and the defendant, having delivered the rents to the mortgagees, is not liable in this action.
This ruling and judgment of the court is assailed by appellant in several assignments of error, all of which are overruled by us, for the reason that we conclude that the court correctly determined the law as above outlined. See Willis v. Moore, 59 Tex. 628, 46 Am.Rep. 284; Security Mortgage  Trust Co. v. Gill, 8 Tex. Civ. App. 358,27 S.W. 835; Silberberg v. Trilling, 82 Tex. 523, 18 S.W. 591; Kreisle v. Wilson, 148 S.W. 1132.
Appellee moved to dismiss this suit for want of jurisdiction, on the ground that the property levied upon exceeded $200 in value. If this had been a suit to foreclose a mortgage lien, appellee's contention would have been correct; but, being a suit to foreclose a statutory lien, the rule is different, for which reason we overrule the motion. See Manire v. Wilkinson et al., 136 S.W. 1152, and authorities there collated and discussed.
Believing that the judgment of the court is in all things correct, it is affirmed.